Appeals from an order of the Supreme Court, Chautauqua County (Joseph Gerace, J.), entered January 7, 2003. The order, insofar as appealed from, granted plaintiffs’ motion for partial summary judgment on liability on the Labor Law § 240 (1) claim and denied those parts of the cross motions of defendant and third-party defendant for summary judgment dismissing that claim and leave to amend the answers.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., PJ., Pine, Hurlbutt, Kehoe and Hayes, JJ.